Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 6 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 6 and 8-12 appear to be written to depend from independent claim 1 and claim 7 respectively but are written in independent form themselves.  It is unclear if these claims are intended to be independent or dependent.  For purposes of examination, the Examiner considers each of them to be dependent claims and the “A method” and “A computer-readable medium” are considered as reading “The method” and “The computer-readable medium.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-10 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tal et al. (WO 2017/054852 as provided by the applicant).
Regarding claim 1: Tal discloses a method comprising: 
selecting a first regular halftone screen [Each halftone screen 231-234 may be selected so that the cell centers for that screen occur at regular or semi-regular distances ... The plurality of halftone screens 621-624 may include a first subset of halftone screens, a second subset of halftone screens, a third subset of halftone screens, and a fourth subset of halftone screens, p0018 & p0042]; 
determining a second regular halftone screen, using a processor, by performing a regularity invariant transformation on the first regular halftone screen [In an example, the DPI may be 812.8. The black halftone screen 231 may have an LPI of 225 and an angle of 34 degrees [e.g. rotation angle]. The cyan halftone screen 232 may have an LPI of 225 and an angle of 56 degrees [e.g. rotation angle determined using a regularity invariant transform] ... black, cyan, and magenta halftone screens 231-233 may each have a regularity index of one [i.e. maintaining of regularity in this case being one], p0026]; and 
[each halftone screen 231-234 may have a regularity index less than or equal to 10. The regularity index of a halftone screen may be determined based on basis vectors for the halftone screen ... e.g. a first plurality of halftone screens may satisfy equation 7 for all integer coefficients satisfying equation 8, and a second plurality of halftone screens may separately satisfy equation 7 for all integer coefficients satisfying equation 8. The first and second pluralities may have common elements but may not be identical. The combination of the first plurality and the second plurality may not satisfy equation 7 for all integer coefficients satisfying equation 8. For example, a screen set may be designed to have the black, cyan, and magenta halftone screens 231-233 satisfy equation 7 together. The screen set may be designed to have the yellow halftone screen 234 satisfy equation 7 in combination with each of the black, cyan, and magenta halftone screens 231-233 individually, but a larger combination including all four halftone screens 231-234 may not need to satisfy equation 7. The viewer may be less sensitive to moire patterns that include yellow, p0018 & p0025], wherein the third halftone screen is determined based on at least one predetermined condition being satisfied between the first, second and third halftone screens [each subset may satisfy equation 7 for all moire frequency vectors with a moire order less than or no more than a predetermined threshold, p0043-0044].

Regarding claim 2: Tal discloses the method according to claim 1 wherein the regularity invariant transformation performed on the first regular halftone screen to determine the second regular halftone screen is a rotation by an angle of 90 degrees minus twice the screen angle of the first regular halftone screen [The black halftone screen 231 may have an LPI of 225 and an angle of 34 degrees [i.e. first screen]. The cyan halftone screen 232 may have an LPI of 225 and an angle of 56 degrees [i.e. second screen], p0026 – 34 degrees + 90 degrees = 124, 124 degrees – (2x34 degrees) = 56 degrees].

Regarding claim 3: Tal discloses the method according to claim 1 wherein selecting the first halftone screen comprises iterating over a plurality of screens until a screen is found having a regularity index equal to 1 and having a number of lines per inch within a predetermined range [blocks 410-414 may be repeated until a halftone screen set is selected, for all possible subsets of the plurality of halftone screens determined at block 406, a predetermined number of times, or the like. In some examples, block 414 may include selecting a subset for which each moire frequency of a first order is greater than a first predetermined frequency threshold and each moire frequency of a second order is greater than a second predetermined frequency threshold. For example, the first and second predetermined frequency thresholds may be selected according to equation 9 (e.g., using a constant of 80 LPI, 100 LPI, 120 LPI, 150 LPI, 170 LPI, 200 LPI, etc.). Thus, in an example, the first order may be two; the first predetermined threshold may be 85 LPI, the second order may be three; and the second predetermined threshold may be approximately 57 LPI, p0033].

Regarding claim 4: Tal discloses the method according to claim 1 wherein the third halftone screen is determined based on a condition that each of a plurality of moire frequencies between the first, second and third halftone screens is above a predetermined threshold [Each halftone screen 231-234 may be selected so that magnitudes of all moire frequency vectors for each of a plurality of moire orders are greater than or at least a corresponding minimum frequency, p0021].

Regarding claim 5: Tal discloses the method according to claim 1 wherein the third halftone screen is determined based on a computed regularity index of the third halftone screen being less than or equal to a predetermined threshold [if the halftone screens 231-234 have different regularity indexes, a color for which viewers have a lower sensitivity to granularity may be selected to have a higher regularity index. The yellow halftone screen 234 may be selected to have the higher regularity index in an example. Similarly, a color for which viewers have a higher sensitivity to granularity may be selected to have a lower regularity index [e.g. color of the 3rd screen] ... the method 300 may include determining a plurality of halftone screens each having a granularity metric less than a granularity threshold, p0020, p0027 & p0030].

Regarding claim 7: Tal discloses a non-transitory computer-readable medium comprising instructions that, when executed by a processor, cause the processor to: 
	generate a plurality of halftone images using a halftone screen set comprising a first halftone screen, a second halftone screen and a third halftone screen [Each halftone screen 231-234 may be selected so that the cell centers for that screen occur at regular or semi-regular distances ... The plurality of halftone screens 621-624 may include a first subset of halftone screens, a second subset of halftone screens, a third subset of halftone screens, and a fourth subset of halftone screens, p0018 & p0042]; 
wherein each of a first screen and a second screen of the halftone screen set includes a vertical distance and a horizontal distance between neighboring halftone cell centers, the vertical and horizontal distances each equal to a first integer multiple of a dot pitch [each halftone screen in the first subset, a horizontal distance and a vertical distance between neighboring cell centers may each exactly or approximately equal an integer multiple of a dot pitch, p0042], and 
the first screen is a regular screen and is related to the second screen by a transformation [e.g. rotation angle] which maintains regularity when performed on a regular screen [In an example, the DPI may be 812.8. The black halftone screen 231 may have an LPI of 225 and an angle of 34 degrees [e.g. rotation angle]. The cyan halftone screen 232 may have an LPI of 225 and an angle of 56 degrees [e.g. rotation angle] ... black, cyan, and magenta halftone screens 231-233 may each have a regularity index of one [i.e. maintaining of regularity in this case being one], p0026]; and 
wherein the third screen is such that a predetermined condition between the first screen, the second screen and the third screen is satisfied [magenta halftone screen 233 may have an LPI of 144 and an angle of 45 degrees. The yellow halftone screen 234 may have an LPI of 230 and an angle of 82 degrees ... the yellow halftone screen 234 may have a regularity index of two. The lower LPI of the magenta halftone screen 233 may cause it to have more dots per cell and thus may allow, for example, for the rendering of smoother faces [e.g. predetermined condition]. In another example, the parameters of the cyan and magenta halftone screens 232-233 may be swapped to render, for example, smoother skies [e.g. predetermined condition], p0025-0026].

Regarding claim 8: Tal discloses a computer-readable medium according to claim 7 wherein the second screen is related to the first screen by a rotational transformation by an angle of 90 degrees minus two times the screen angle of the first screen [The black halftone screen 231 may have an LPI of 225 and an angle of 34 degrees [i.e. first screen]. The cyan halftone screen 232 may have an LPI of 225 and an angle of 56 degrees [i.e. second screen], p0026 – 34 degrees + 90 degrees = 124, 124 degrees – (2x34 degrees) = 56 degrees].

Regarding claim 9: Tal discloses a computer-readable medium according to claim 7 wherein the halftone screen set forms moire frequency vectors for each of a plurality of moire orders having a minimum frequency at or equal to a predetermined threshold frequency [frequency of the moire pattern may be high enough that the moire pattern will not be perceived by a viewer. For example, the frequency of the moire pattern may be at least 40 LPI, 60 LPI, 70 LPI, 80 LPI, 85 LPI, 90 LPI, 100 LPI, or the like ... Each halftone screen 231-234 may be selected so that magnitudes of all moire frequency vectors for each of a plurality of moire orders are greater than or at least a corresponding minimum frequency, p0012 & p0021], wherein a moire frequency vector is a linear combination of fundamental frequency vectors of each the halftone screens which the halftone screen set comprises multiplied by integer coefficients [A moire frequency vector may be computed by adding together fundamental frequency vectors from the plurality of halftone screens 231-234. The fundamental frequency vectors may be multiplied by integer coefficients when computing the moire frequency vector ... A moire frequency vector may be computed by adding together fundamental frequency vectors from the plurality of halftone screens 231-234. The, p0022 & p0032], wherein a moire order is a sum of absolute values of the integer coefficients [The moire order of a moire frequency vector may be the sum of the absolute values of the integer coefficients, p0022 & p0032], and wherein a fundamental frequency vector includes a first component proportional to an inverse of a cell size multiplied by a cosine of a screen angle relative to a dot grid and a second component proportional to the inverse of the cell size multiplied by a sine of the screen angle [the method 400 may include determining a plurality of fundamental frequency vectors based on an inverse of a halftone cell size and an angle of each halftone screen. For example, the plurality of fundamental frequency vectors may be determined according to equations 5 and 6 ... wherein a moire order is a sum of absolute values of the integer coefficients, and wherein a fundamental frequency vector includes a first component proportional to an inverse of a cell size multiplied by a cosine of a screen angle relative to a dot grid and a second component proportional to the inverse of the cell size multiplied by a sine of the screen angle, p0031 & claim 4].

Regarding claim 10: Tal discloses a computer-readable medium according to claim 7 wherein the third halftone screen has a regularity index less than or equal to a predetermined threshold [each subset may satisfy equation 7 for all moire frequency vectors with a moire order less than or no more than a predetermined threshold, p0043-0044].

Regarding claim 13: Tal discloses a system, comprising: 
a color engine to separate an image into a plurality of color components [The color engine 1 10 may separate the image into a plurality of color components of the image, p0013]; and 
a halftone engine to generate a plurality of halftone images based on the plurality of color components and a plurality of halftone screens [system 100 may also include a halftone engine 120. The halftone engine 120 may generate a plurality of halftone images based on the plurality of color components and a plurality of halftone screens, p0014]; 
wherein the plurality of halftone screens comprises a first halftone screen, a second halftone screen and a third halftone screen [Each halftone screen 231-234 may be selected so that the cell centers for that screen occur at regular or semi-regular distances ... The plurality of halftone screens 621-624 may include a first subset of halftone screens, a second subset of halftone screens, a third subset of halftone screens, and a fourth subset of halftone screens, p0018 & p0042-0044]; and 
wherein each of the first halftone screen and the second halftone screen has a regularity index equal to 1 [In an example, the DPI may be 812.8. The black halftone screen 231 may have an LPI of 225 and an angle of 34 degrees [e.g. rotation angle]. The cyan halftone screen 232 may have an LPI of 225 and an angle of 56 degrees [e.g. rotation angle] ... black, cyan, and magenta halftone screens 231-233 may each have a regularity index of one [i.e. maintaining of regularity in this case being one], p0026], 
wherein the regularity index of a screen is a least common multiple of denominators of components of a basis vector of the screen [The regularity index of the halftone screen may be determined based on a least common multiple of the denominators of each component of the basis vectors, p0019], and 
wherein a first component of the basis vector is calculated based on a cell size multiplied by a cosine of a screen angle relative to a dot grid, and a second component of the basis vector is calculated based on the cell size multiplied by a sine of the screen angle [the method 400 may include determining a plurality of fundamental frequency vectors based on an inverse of a halftone cell size and an angle of each halftone screen. For example, the plurality of fundamental frequency vectors may be determined according to equations 5 and 6 ... wherein a moire order is a sum of absolute values of the integer coefficients, and wherein a fundamental frequency vector includes a first component proportional to an inverse of a cell size multiplied by a cosine of a screen angle relative to a dot grid and a second component proportional to the inverse of the cell size multiplied by a sine of the screen angle, p0031 & claim 4]; the 
first halftone screen and the second halftone screen are related by a regularity invariant transformation [In an example, the DPI may be 812.8. The black halftone screen 231 may have an LPI of 225 and an angle of 34 degrees [e.g. rotation angle]. The cyan halftone screen 232 may have an LPI of 225 and an angle of 56 degrees [e.g. rotation angle determined using a regularity invariant transform – e.g. 34 degrees + 90 degrees = 124, 124 degrees – (2x34 degrees) = 56 degrees] ... black, cyan, and magenta halftone screens 231-233 may each have a regularity index of one [i.e. maintaining of regularity in this case being one], p0026]; and 
the third halftone screen satisfies a predetermined condition between the first, second and third halftone screens [each subset may satisfy equation 7 for all moire frequency vectors with a moire order less than or no more than a predetermined threshold, p0025-0026 & p0043-0044].

Regarding claim 14: Tal discloses the system according to claim 13 wherein the regularity invariant transformation is a rotation by an angle of 90 degrees minus two times the screen angle of the first screen [In an example, the DPI may be 812.8. The black halftone screen 231 may have an LPI of 225 and an angle of 34 degrees [e.g. rotation angle]. The cyan halftone screen 232 may have an LPI of 225 and an angle of 56 degrees [e.g. rotation angle determined using a regularity invariant transform – e.g. 34 degrees + 90 degrees = 124, 124 degrees – (2x34 degrees) = 56 degrees] ... black, cyan, and magenta halftone screens 231-233 may each have a regularity index of one [i.e. maintaining of regularity in this case being one], p0026].

Regarding claim 15: Tal discloses the system according to claim 13 wherein the plurality of halftone screens forms a high frequency moire pattern when the halftone screens are overlaid on each other [plurality of halftone screens may form a high frequency moire pattern when the halftone screens are overlaid on each other, p0016].

Regarding claim 16: Tal discloses the system according to claim 13 wherein the third halftone screen of the halftone screen set has a regularity index less than or equal to a predetermined threshold [each subset may satisfy equation 7 for all moire frequency vectors with a moire order less than or no more than a predetermined threshold, p0043-0044].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tal et al. (WO 2017/054852 as provided by the applicant) in view of Delabastita (US Patent 5828463).
Regarding claim 11: Tal discloses the computer-readable medium according to claim 7.
	Tal discloses where a screen’s cell size may be larger or smaller than another screen in the halftone screen set depending on characteristics desired to be rendered [p0045].
Tal appears to fail to explicitly disclose wherein the halftone screen set has a rosette having a diameter less than or equal to 0.24mm.
Delabastita discloses in a related system from the same field of endeavor wherein the halftone screen set has a rosette having a diameter less than or equal to 0.24mm [a first reason is that the diameter of the smallest circle like structure is smaller for the clear than the diameter for the dot centered rosette, making the latter more visible. In the figure, the screen period is 10 mm for all three superimposed screens in both FIG. 1b and FIG. 1e. The diameter of the circle like structure in the clear centered rosette of FIG. 1c is 14.1 mm. The diameter of the circle like structure in the dot centered rosette of FIG. 1f is 20 mm].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have limited the rosette size such that the halftone screen set has a rosette having a diameter less than or equal to 0.24mm as disclosed by Delabastita because it makes the rosette structure less conspicuous to the viewer.

Regarding claim 17: the system herein has been performed or executed by the medium of claim 11 and is therefore likewise rejected.
 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tal et al. (WO 2017/054852 as provided by the applicant).
Regarding claim 18: Tal discloses the system according to claim 13.
Tal discloses an example where the first screen is a black screen, the second screen is a cyan screen and the third screen is a magenta screen [The system 200 may also include a halftone engine 220 to generate a plurality of halftone images based on the plurality of color components and the plurality of halftone screens 231-234. In the illustrated example, the system 200 includes a black halftone screen 231, a cyan halftone screen 232, a magenta halftone screen 233, and a yellow halftone screen 234. In other examples, the system 200 may include more or fewer halftone screens and may include halftone screens for colors besides black, cyan, magenta, and yellow, p0017 & p0044].
Tal does not provide an example wherein the first screen is a cyan screen, the second screen is a magenta screen and the third screen is a black screen.
It would have been obvious to persons of ordinary skill in the art before the effective filing date that there are a finite number of identified and predictable potential solutions to the selection of the color of each screen in the invention Tal.
One of ordinary skill in the art before the effect filing date of the invention could have pursed the known potential solutions with a reasonable expectation of success.  Therefore, the claimed subject matter wherein the first screen is a cyan screen, the second screen is a magenta screen and the third screen is a black screen would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention.

Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The Examiner did not find prior art of record to anticipate or render obvious claim 6 “wherein the third halftone screen is determined based on a computed rosette size formed by the first screen, the second screen and the third screen having a diameter less than or equal to a predetermined threshold”  or claim 12 “wherein: the dot grid has a number of dots per inch of 1625.6; the first screen has an angle of approximately 15.9 degrees and a number of lines per inch of approximately 223.29; the second screen has an angle of approximately 74.1 degrees and a number of lines per inch of approximately 223.29; and the third screen has an angle of approximately 45 degrees and a number of lines per inch of approximately 216.88.”
JP2013011842 discloses the approximate screen angles but is silent to the different specific lines per inch in correlation to each screen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082.  The examiner can normally be reached on M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672